NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       AUG 25 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 DONALD R. HENRY,                                 No. 14-17362

                      Plaintiff-Appellant,        D.C. No. 3:14-cv-01624-JSC

    v.
                                                  MEMORANDUM*
 SAN FRANCISCO POLICE
 DEPARTMENT,

                      Defendant-Appellee.

                    Appeal from the United States District Court
                        for the Northern District of California
                Jacqueline Scott Corley, Magistrate Judge, Presiding**

                            Submitted August 16, 2016***

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

         Donald R. Henry appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging false arrest. We review de novo

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
         ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6).

Lacey v. Maricopa County, 693 F.3d 896, 911 (9th Cir. 2012) (en banc). We

affirm.

      The district court properly dismissed Henry’s action because Henry failed to

allege facts sufficient to show that he was arrested without probable cause. See id.

at 918 (“To maintain an action for false arrest, [plaintiff] must plead facts that

would show [defendant ordered] or otherwise procured the arrests and the arrests

were without probable cause”).

      The district court did not abuse its discretion by denying Henry further leave

to amend. See Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir.

1989) (setting forth standard of review and explaining that leave to amend need not

be granted where amendment would be futile; “[t]he district court’s discretion to

deny leave to amend is particularly broad where plaintiff has previously amended

the complaint”).

      AFFIRMED.




                                           2                                     14-17362